Citation Nr: 0923034	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-31 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for traumatic arthritis with limitation of motion, 
left ankle and foot.

2.  Entitlement to a disability rating in excess of 10 
percent for left ankle and foot disorder with peroneal nerve 
impairment.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO) in 
Roanoke, Virginia issued in February 2007 in which the RO 
denied a disability rating in excess of 10 percent for 
traumatic arthritis with limitation of motion, left ankle and 
foot, as well as a disability rating in excess of 10 percent 
for left ankle and foot disorder with peroneal nerve 
impairment.  During the course of the appeal, the RO granted 
a 20 percent rating for traumatic arthritis with limitation 
of motion, left ankle and foot.  Because this increase in 
evaluation does not represent the maximum rating available 
for the condition, the veteran's claim remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a disability rating in excess of 
10 percent for left ankle and foot disorder with peroneal 
nerve impairment is decided herein while the issue of 
entitlement to a disability rating in excess of 20 percent 
for traumatic arthritis with limitation of motion, left ankle 
and foot, is addressed in the REMAND that follows the Order 
section of this decision.

Review of the Veteran's recent correspondence suggests that 
he may be attempting to file claims for service connection on 
a secondary basis for disabilities involving the back and 
left hip.  Such should be clarified and appropriate action 
taken.  Further, in his correspondence received on March 4, 
2008, and followed by a letter received in July 2008, the 
Veteran clearly claimed an earlier effective date for the 
award of service connection for his left ankle and foot 
disabilities, noting that his initial claim was filed in 
1994.  This matter is also directed to the attention of the 
RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Left ankle and foot disorder with peroneal nerve impairment 
is manifested by not more than moderate incomplete paralysis 
of the musculocutaneous nerve (superficial peroneal).  


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for left ankle and foot disorder with peroneal nerve 
impairment have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8522 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an increased rating for his left ankle and 
foot disorder with peroneal nerve impairment.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the case at hand, the record reflects that the claim was 
filed in September 2006.  The originating agency provided the 
Veteran with VCAA notice, by letter mailed in December 2006.  
This letter informed the Veteran that he must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life.  It provided appropriate notice 
with respect to the effective-date element of the claims.  It 
also included information on how VA determines the disability 
rating by use of the rating schedule, and provided examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain), to include 
treatment records, Social Security determinations, statements 
from employers concerning the impact of the disabilities on 
the Veteran's employment, and statements from persons 
concerning their observations of how the disabilities have 
affected the Veteran.  It also informed the Veteran of the 
assistance that VA would provide to obtain evidence on his 
behalf.

This is not a case in which a noticeable worsening or 
increase in severity of the disabilities would not establish 
the Veteran's entitlement to increased ratings.  In any 
event, the Veteran was provided the specific criteria for 
rating the disability in correspondence from the RO in April 
2008.

Although complete VCAA notice was not accomplished until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
receipt of all pertinent evidence, the originating agency 
readjudicated the Veteran's claim in March 2009.  There is no 
reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  The Veteran 
has not identified any outstanding evidence, to include 
medical records, that could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2008).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Paralysis of the musculocutaneous nerve (superficial 
peroneal) warrants a 30 percent evaluation when there is 
complete paralysis; eversion of foot is weakened.  Incomplete 
paralysis of the musculocutaneous nerve (superficial 
peroneal) warrants a 20 percent evaluation if it is severe, a 
10 percent evaluation if it is moderate, and a 0 percent 
evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic 
Code 8522.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  The 
Board also points out that consideration at this juncture 
will be limited primarily to the neurological aspects of the 
Veteran's left ankle and foot disorder, as the traumatic 
arthritis and limitation of motion components have been 
separately evaluated and require further development of the 
record prior to appellate consideration.  

As previously noted, the Veteran filed this claim for 
increased rating in September 2006.  At the time, a 10 
percent rating had been in effect for left foot and ankle 
disorder with peroneal involvement since June 1999.  

July 2006 and June 2008 letters from the Veteran's wife and 
daughter discuss the impact his left foot and ankle disorder 
has had on his ability to function under the ordinary 
conditions of life.  

A private treatment record from the Veteran's family 
practitioner dated in December 2006 reflects primarily right 
hip and back pain.  Examination of the extremities revealed 
normoactive deep tendon reflexes in the ankles bilaterally.  
Private records also show that he underwent right hip 
replacement in February 2007.  Instability of the left ankle 
was noted, but no specific references to neurologic 
abnormality.

A July 2007 private treatment record from W. C. M., III, 
M.D., reflects that the Veteran was still using a cane 
following right hip replacement in February 2007.  The 
Veteran reported that his main problem at the time was left 
ankle pain with every step.  He reported he did not have the 
motion on the left that he had on the right.  The left ankle 
showed significant decreased in range of motion and pain but 
there were no sensory findings.  

VA examination dated in April 2008 reflects neurological 
findings including reported decreased sensation since the 
accident in service which led to ankle disability, worsening 
over the years.  The Veteran stated he soaked the ankle daily 
and took pain medication.  On examination of the left lower 
extremity, there were no observed or reported flare-ups of 
neuropathy.  Strength in the ankles was 4/5 on the left and 
5/5 on the right.  Sensation to light touch and pinprick was 
decreased over the area of peroneal nerve.  There had been no 
treatment for neuropathy, paresthesias, dysthesias or other 
sensory abnormalities.  As for daily activities, the Veteran 
reported he must be careful of hurting his foot without 
feeling it.  No muscle atrophy or wasting was noted.  

The Board notes that there is no evidence to warrant a 20 
percent rating for the left ankle and foot disorder with 
peroneal nerve impairment.  None of the examination reports 
or other medical records support a finding of severe 
incomplete paralysis.  Rather, relevant findings show mildly 
decreased strength, pinprick and light touch sensation 
without muscular atrophy.  The evidence does not suggest that 
the Veteran has sufficient neurological impairment in his 
left lower extremity which could be described as severe.  Nor 
does it suggest that he has complete paralysis with eversion 
of weakened foot.  He retains some neurological use of the 
left ankle and foot and can by his own admission perform his 
activities of daily living with assistance.  This disability 
can be characterized as moderate in degree, as opposed to 
severe, and incomplete paralysis as opposed to complete.  
There remains an absence of muscular atrophy of the left foot 
and ankle or any other signs of severe incomplete paralysis.  
Accordingly, a rating in excess of 10 percent is not 
warranted.

Additional Considerations

Although the Board has considered the Veteran's contentions 
regarding the extent of his left ankle and foot disorder with 
peroneal nerve impairment problems, for the reasons stated 
above, the Board finds that an increased rating is not in 
order.

Consideration has been given to assigning staged ratings for 
the left ankle and foot disorder with peroneal nerve 
impairment; however, at no time during the period in question 
has the disability warranted a rating higher than that 
assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2008).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for his disability and that the 
manifestations of the disability are consistent with those 
contemplated by the schedular criteria.  The Board concludes 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for left ankle and foot disorder with peroneal nerve 
impairment is denied.


REMAND

The Board has determined that further development action is 
required before the Board decides the appeal pending on the 
issue of increased rating for traumatic arthritis with 
limitation of motion, left foot and ankle.

Although the Veteran underwent VA examination in connection 
with this claim in April 2008, the Board notes that X-rays 
associated with that examination, which indicate no 
ankylosis, are dated in August 2002.  During the 2008 
examination, significant limitation of left ankle 
dorsiflexion and plantar flexion was noted, with only very 
minimal range of motion detected.  Specifically, dorsiflexion 
was to 5 degrees out of a possible 20 degrees and plantar 
flexion was to 10 degrees out of a possible 45 degrees.  
Physical examination yielded no opinion as to the presence or 
absence of ankylosis of the left ankle.  Further review of 
the record shows no X-ray of the left ankle or foot since 
August 2002.  

As noted, in July 2007 the Veteran told W. C. M., III, M.D., 
that his main problem was left ankle pain with every step, 
and that he did not have the motion on the left that he had 
on the right.  Although the physician referred to 
degenerative joint disease noted on standing mortise and 
lateral X-rays of the left ankle, these were not included in 
treatment records received from this provider.  

The most relevant diagnostic code which would allow for an 
increased rating of the Veteran's left ankle traumatic 
arthritis is diagnostic code 5270.  5270 provides for a 30 
percent rating when there is ankylosis in plantar flexion, 
between 30 and 40 degrees, or in dorsiflexion, between 0 and 
10 degrees.  A 40 percent evaluation requires ankylosis in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  

In light of VA's duty to conduct a thorough and 
contemporaneous medical examination, the Board finds that 
additional evaluation, to include X-ray of the left 
ankle/foot region if such is deemed appropriate by the 
examiner, to determine whether there is ankylosis as required 
for a higher rating, is necessary in order to decide the 
Veteran's claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008).  See also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded an 
examination by an appropriate provider, 
to include X-ray of his left lower 
extremity if such is deemed appropriate, 
to determine the current degree of 
severity of his service-connected 
traumatic arthritis with limitation of 
motion, left ankle and foot.  The claims 
folders must be made available to and 
reviewed by the examiner.  Any additional 
indicated studies should be performed.  
The examiner should indicate whether or 
not there is ankylosis in plantar flexion 
or in dorsiflexion, and if so, at what 
degree, and also whether there ankylosis 
with abduction, adduction, inversion or 
eversion deformity.  The RO or the AMC 
should ensure that all information 
required for rating purposes is provided 
by the examiner.

The supporting rationale for all opinions 
expressed must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If any 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he should 
be provided a supplemental statement of 
the case and an appropriate period of 
time for response.  The case should then 
be returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


